Case 2:19-cv-10912-PVC Document 23 Filed 07/14/20 Page 1 of 1 Page ID #:519



 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BARRY MCCOY,                               Case No. CV 19-10912 PVC
12                      Petitioner,
                                                            JUDGMENT
13         v.
14   CYNTHIA TAMPKINS, Warden,
15                      Respondent.
16
17         Pursuant to the Court’s Memorandum Decision and Order Denying Petition for
18   Writ of Habeas Corpus,
19
20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21   prejudice.
22
23   DATED: July 14, 2020
24
25
                                              PEDRO V. CASTILLO
26                                            UNITED STATES MAGISTRATE JUDGE
27
28
